Citation Nr: 0321691	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-21 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



REMAND

The veteran served on active military duty from August 1952 
to August 1972.  He died in December 1999.  The appellant is 
the veteran's widow.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating action 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  The case was remanded to the 
RO in June 2001, and returned to the Board in September 2002.

In January 2003 the Board undertook additional development of 
the issue on appeal pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  As a result of the development the 
Board obtained an address of a private physician who had 
previously reported as deceased.  Other development was 
terminated when the United States Court of Appeals for the 
Federal Circuit invalidated the regulations that empowered 
the Board to consider additional evidence without prior RO 
review in the absence of a waiver of such review by the 
veteran or her representative.  .  Disabled American Veterans 
et. al v. Secretary Of Veterans Affairs, Nos. 02-7304,-7305,-
7316 (Fed. Cir. May 2, 2003).  

The Board is therefore remanding the case for the following 
actions:  

1.  The RO should directly request all 
treatment records from Dr. Marianne 
Barnhill, M.D., 8001 Youree Drive, 
Shreveport Louisiana, 71103, Phone # 
(318) 212 8928 (se April 30, 2003 Report 
of Contact), and directly from Schumbert 
Health System Hospice for the year prior 
to his death.  Medical release forms are 
of record.  If additional medical records 
are obtained and suggest any further 
development, the RO should undertake such 
development. 

2.  If any new medical records pertinent 
to treatment of the veteran's cancer are 
obtained, the case should be referred to 
an appropriate medical specialist to 
review the claims file and render an 
opinion as to whether it is as likely as 
not that the primary site of the 
veteran's adenocarcinoma was the lung.  
The examiner should provide a complete 
rationale for any opinion expressed.

3.  The RO should thereafter readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


